The opinion of the court was delivered by
Anders, C. J.
— Notice of appeal from the judgment of the court below was duly served and filed therein on December 18, 1890, since which time nothing whatever has been done by appellants by .way of prosecuting their appeal except the filing of a supersedeas bond, which was done February 24,1891. Appellee has caused to be filed in this court a certified copy of the judgment appealed from, together with a copy of the notice of appeal served, and of the supersedeas bond, and now moves the court to affirm the judgment of the superior court, with damages, and for judgment against the sureties on the said bond, for the reason that appellants have failed and neglected to file a brief or transcript as required by law, and the rules of this court.
The posture of this case is in all respects similar to that of Tinkham v. Kimble, ante, p. 682 (just decided by this *684court), and the decision therein rendered is decisive of this motion. The judgment of the court below is affirmed, and judgment will be entered here in favor of appellee and against appellants and the sureties on the said supersedeas bond for the amount of said judgment, together with interest thereon at the rate of ten per cent, per annum, and costs in this court. See Code 1881, §§ 476, 477; O’Hare v. Wilson, 3 Wash. T. 251.
Dunbar, Hoyt, Scott, and Stiles, JJ., concur.